NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Submitted June 1, 2011
                                    Decided June 6, 2011

                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

No. 10-3137

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 08 CR 996 - 1
LARONE D. PRICE,
    Defendant-Appellant.                            John W. Darrah,
                                                    Judge.

                                         ORDER

        Larone Price was arrested after attempting to purchase twenty kilograms of cocaine
from a government informant. Price pleaded guilty to conspiring to possess with intent to
distribute a controlled substance, see 21 U.S.C. § 846, and was sentenced to 135 months’
imprisonment. He filed a notice of appeal, but his appointed lawyer, unable to identify an
arguable issue to pursue, moves to withdraw. See Anders v. California, 386 U.S. 738, 744
(1967). Price has not accepted our invitation to respond to counsel’s motion. See C IR. R.
51(b). We limit our review to the potential issues identified in counsel’s facially adequate
brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).
No. 10-3137                                                                                Page 2

      Price has informed counsel that he does not wish to set aside his guilty plea, so
counsel properly omits any discussion of the adequacy of the plea colloquy or the
voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 670-72 (7th Cir. 2002).

        Counsel first evaluates whether Price could challenge the calculation of his
guidelines range, but rightly concludes that Price waived that challenge by urging the
district court to adopt the probation officer’s calculations. See United States v. Brodie, 507
F.3d 527, 531 (7th Cir. 2007). Those calculations were premised on a base offense level of 34,
which the government contested on grounds that Price should have been accountable for
additional drugs. The district court, however, found the government’s evidence
unpersuasive and ultimately adopted the probation officer’s calculations (a range of 120 to
135 months’ imprisonment, based on a total offense level of 31 and criminal history
category of I).

       Counsel next considers whether Price could argue that his 135-month prison
sentence is substantively unreasonable, but properly rejects any such argument as
frivolous. Price’s sentence is within this guidelines range and thus presumptively
reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Pulley, 601 F.3d
660, 668 (7th Cir. 2010), and counsel identifies no reason to disturb that presumption. Given
the district court’s careful consideration of Price’s arguments and its articulation of a
within-range sentence based on the § 3553(a) factors, we have no reason to conclude that
the district court abused its discretion.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.